Mr. Justice Thompson delivered the opinion of the court: This áppeal is prosecuted to review a judgment of the circuit court of Stark county dismissing an information in the nature of quo warranto filed in that court for the purpose of testing the legality of the organization of Wyoming Community High School District. There is no bill of exceptions in the record before us, and we are therefore unable to tell for what reason the court entered its judgment dismissing the information. The judgment is therefore presumed to be correct. The condition of the record is the same as that found in People v. Glasgow, 301 Ill. 394, and what we said in that case is controlling here. The judgment of the circuit court is affirmed. Judgment affirmed.